Title: TJ: List of Flowers, 31 May 1806
From: Jefferson, Thomas
To: 


                        
                            
                        
                        
                     
                        
                           Tulips.
                           May all    June.
                           mid
                           Octobr.
                        
                        
                           Hyacinths
                           
                               all June
                           
                           
                           Oct
                        
                        
                           feathered do
                           
                           
                           
                           
                        
                        
                           Cr. Imper.
                           
                           June
                           {
                           Aug
                        
                        
                           Oct
                        
                        
                           
                              Polyanthus
                           
                           
                           
                           
                           
                        
                        
                           Amaryllis
                           
                           June
                           
                           Aug
                        
                        
                           Auricula
                           offsets at any time.
                           
                           Aug.
                        
                        
                           Tuberose
                           
                           Nov.
                           
                           Apr.
                        
                     
                  
                  ———
                  Polyanthus Sep. or Oct. take up & replant
                  lilly valley plant spring or fall
                  Canada Martagon July or Aug. take & replt.
                  lillies—sumr. or aut. take up & plant Oct.
                  
                  flags. July to Sep. take up & replant
                  Mockasun
                  Daffodils—take up any time aftr. flowrg. replant Oct.
                  Jonquils same.
                  Sweetgm
                  a little blue flower from woods Bermudian
                  a little yellow do. star of Bethlehem
                  Columbines
                  Hollyhocks
                  bullrush
                  snowdrop
                  mountain cowslip
                  French mallow
                  French pink bleuette
                  May apple
                  larkspur
                  poppy
                  amarenths
                  Dragon’s tongue
                  Peony. take up & transplt. in Aug.
                  marigold
                  Nasturtium
                  Balsam
                  crocus
                  Marvel of Peru
                  
                     feathered hyacinth. 
                  
                  
                     Mockasun
                  
                  
                     Balsam
                  
                  Cardinel
                  soapwort. saponaria
                  sawpit phlox
                  red centaury
                        
                            
                        
                    